Exhibit 10.36 Woodland Lease Agreement Lessor: Zhangxiang Villagers’ Committee, Lilou Township, Bengbu City Lessee: Anhui Xingguang Investment(group) Co., Ltd. This agreement is made by and between the Lessor and the Lessee whereby the Lessee rents from the Lessor a piece of woodland collectively owned by Zhangxiang Village on the following terms and conditions: 1. The Leased Land and Its Size: The leased woodland plot is located on a hill between Taiping Village on the east, Caoxiang Village on the west, and Huangcheng Village on the south. It is about 800 mu in size (see the actual measurement in the Woodland Use Certificate) and covered by protection forest (mainly Lodgepole pine). 2. The said woodland plot will be leased to the Lessee for a term of 70 years, starting on 10 November 2009 to 10 November 2079. The Lessor shall assist in changing the user’s name of the Woodland Use Certificate to be the Lessee within 30 days after the signature of contract. 3. The Lessee shall pay a yearly rent of RMB 40 for each mu of the woodland plot. The yearly rent totals RMB 32,000 (RMB thirty two thousand yuan only), which shall be paid on an annual basis and increased by 10 percent every 10 years. 4. In managing and using the woodland plot, the Lessee shall abide by all state policies and regulations related to land, agriculture and forest. 5. Care and use of the woodland plot: A.During the lease term, the Lessee has the right to use the woodland plot for agriculture or forestry development and other operational activities, but shall not violate the state industry policy and industry layout. The lessee shall not be deprived of the preferential policies related to its various operational activities issued by all levels of government. The Lessee also has the right to rearrange the woodland plot structure after going through due procedures, e.g., to construct houses or roads or other installations, while the Lessor must assist the Lessee to apply for the approval of the rearrangement from the authorities. B.The Lessor shall assist in managing the woodland plot, such as restoring reclaimed land. The Lessor is also liable to coordinate the relationship between the Lessee and the local people so as to create a safe and favorable investment environment for the Lessee.
